DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment of 1/6/20 has been entered in full. Claims 1, 11-15, 18, 20-22, 24-26, 27 and 29 are amended. Claims 2-10, 16, 17, 19, 23, 28, 30-36 and 39-46 are cancelled. New claims 47-49 are added.
Claims 1, 11-15, 18, 20-22, 24-26, 27, 29, 37, 38 and 47-49 are pending.

Claim 27, as amended, now recites, "The method according to claim, wherein…"; in other words, as amended it does not include a parent claim number from which it depends. Thus, the claim is indefinite with regard to whether it is a dependent or independent claim. For this reason the claim has not currently been placed in an inventive group. If the dependency of the claim is clarified by future amendment, it will then be placed with an appropriate inventive group.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).


When Claims are Directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) A product and a process specially adapted for the manufacture of said product; or (2) A product and process of use of said product; or (3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said process; or (5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 11-15, 18, 20-22, 24-26 and 29, drawn to a method of treating cancer comprising (i) an oncolytic virus; (ii) a virus comprising a nucleic acid encoding an immunomodulatory factor; and (iii) at least one cell comprising a chimeric antigen receptor (CAR), wherein the CAR comprises an antigen binding domain capable of specific binding to HER2.

Group II, claim 37, drawn to a CAR comprising an antigen binding domain comprising specific VL and VH domain sequences.

Group III, claims 47-49, drawn to a composition comprising an oncolytic virus and a virus comprising a nucleic acid encoding an immunomodulatory factor.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Pursuant to 37 C.F.R. 1.475 (B-D), the ISA/US considers that where multiple products and processes are claimed, the main invention shall consist of the first invention of the category first mentioned in the claims and the first recited invention of each of the other categories related thereto. See the section above titled, "When Claims are Directed to Multiple Categories of Inventions".
Accordingly, the main invention comprises the first recited method of use of the first recited product (Group I), which is a method of use of a product that is a combination of (i) an oncolytic virus; (ii) a virus comprising a nucleic acid encoding an immunomodulatory factor; and (iii) at least one cell comprising a chimeric antigen receptor (CAR), wherein the CAR comprises an antigen binding domain capable of specific binding to HER2.
Groups II and III do not share the same or corresponding technical feature with the main invention (Group I) because each group is drawn a product that differs from that used by the method of Group I. Specifically, Group II is directed to a CAR receptor and Group III is directed to a composition comprising a oncolytic virus and a virus comprising a nucleic acid encoding an immunomodulatory factor, each of which is a product that is less than the full combination of products used in the method of Group I.

Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election(s) of species
One or more elections of species are also required, dependent on the elected inventive group. If Group I is elected, three elections of species are also required, as follows. If Groups II or III are elected, one election of species is also required, as follows.
(1) Groups I and II contain claims directed to more than one species of chimeric antigen receptor (CAR) of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 	
The species are as follows: 
(a) CAR comprising an antigen-binding domain (ABD) comprising a VL domain comprising CDR1-3 of SEQ ID NO: 10-12, and a VH domain comprising CDR1-3 of SEQ ID NO: 13-15;
(b) CAR comprising an ABD comprising a VL domain comprising CDR1-3 of SEQ ID NO: 18-20, and a VH domain comprising CDR1-3 of SEQ ID NO: 21-23;
(c) CAR comprising an ABD comprising a VL domain comprising CDR1-3 of SEQ ID NO: 26-28, and a VH domain comprising CDR1-3 of SEQ ID NO: 29-31; or
(d) CAR comprising an ABD comprising a VL domain comprising CDR1-3 of SEQ ID NO: 57-59, and a VH domain comprising CDR1-3 of SEQ ID NO: 60-62.
Currently, claims 1, 11-15, 18, 22, 24-26 and 29 are generic to each species.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each CAR is a molecule with a different structure defined by its different amino acid sequence. Lack of unity is shown because these species lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility.

(2) Groups I and III contain claims directed to more than one species of immunomodulatory factor of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 	
The species are as follows:
IL-12, anti-PD-L1 antibody, thymidine kinase, cytosine deaminase, nitroreductase, cytochrome P450, carboxypeptidase G2, purine nucleoside phosphorylase, horseradish peroxidase or carboxylesterase.
Currently, claims 1, 11-15, 18, 20-22, 29 and 47 are generic to each species.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each immunodulatory factor is a molecule with a different structure based on its different amino acid sequence. Lack of unity is shown because these species lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, each immunomodulatory factor was known in the prior art. Therefore, the species do not share a special technical feature, as they do not share a contribution over the prior art.

(3) Group I contains claims directed to more than one species of cancer of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 	
The species are as follows: 
Nasopharyngeal cancer (NPC); other head and neck cancer (specify type); cervical carcinoma; gastric carcinoma; hepatocellular carcinoma; or lung cancer.
Currently, claims 1, 11-15, 18, 20-22 and 29 are generic to each species.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each species of cancer has a different set of diagnostic criteria. Lack of unity is shown because these species lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, each species of cancer was known in the prior art. Therefore, the species do not share a special technical feature, as they do not share a contribution over the prior art.

If Group I is elected, Applicants are required, in reply to this action, to elect a single species of (1) chimeric antigen receptor (CAR); (2) immunomodulatory factor; and (3) cancer, to which the claims shall be restricted if no generic claim is finally held to be allowable. 
If Group II is elected, Applicants are required, in reply to this action, to elect a single species of (1) chimeric antigen receptor (CAR), to which the claims shall be restricted if no generic claim is finally held to be allowable.
If Group III is elected, Applicants are required, in reply to this action, to elect a single species of (2) immunomodulatory factor, to which the claims shall be restricted if no generic claim is finally held to be allowable. 

The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim. 

Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646